a proceeding originally commenced pursuant to CPLR article 70 for a writ of habeas corpus, and converted to a proceeding pursuant to CPLR article 78, the petitioner appeals from (1) an order of the Supreme Court, Dutchess County (Dolan, J.), dated July 29, 2008, which, sua sponte, converted the proceeding pursuant to CPLR article 70 into a proceeding pursuant to CPLR article 78 to review an undated determination of the New York State Department of Correctional Services that terms of imprisonment imposed upon the petitioner on February 1, 2002, must run consecutively to certain undischarged terms of imprisonment previously imposed upon him, and (2) an order and judgment (one paper) of the same court *1081dated November 17, 2008, which denied the petition and dismissed the proceeding.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies from an intermediate order in a habeas corpus proceeding (see People ex rel. Falaq v Dalsheim, 122 AD2d 93 [1986]; CPLR 7011); and it is further,
Ordered that the order and judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the New York State Department of Correctional Services did not exceed its authority in determining that, pursuant to the mandatory provisions of Penal Law § 70.25 (2-a), the terms of imprisonment imposed on the petitioner on February 1, 2002, must run consecutively to undischarged sentences previously imposed upon him (see People ex rel. Gill v Greene, 12 NY3d 1 [2009], cert denied sub nom. Gill v Rock, 558 US —, 130 S Ct 86 [2009]; Matter of Soto v Fischer, 60 AD3d 1074, 1075 [2009]). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Covello, J.P., Florio, Miller and Eng, JJ., concur.